 
 
I 
108th CONGRESS
2d Session
H. R. 5336 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mr. Rohrabacher introduced the following bill; which was referred to the Committee on Science
 
A BILL 
To provide for a prize program to encourage development of space and aeronautics technologies and establish an endowment to further educate and inspire the public’s interest in space and aeronautics. 
 
 
1.Short titleThis Act may be cited as the Space and Aeronautics Prize Act. 
2.National Endowment for Space and Aeronautics 
(a)EstablishmentThere is established a National Endowment for Space and Aeronautics (referred to in this Act as the Endowment).  
(b)PurposeThe purpose of the Endowment is— 
(1)to further the public’s knowledge of and inspiration by the Earth, the Earth’s atmosphere, human and robotic spaceflight and science missions, and celestial bodies in space; 
(2)to carry out a program to award cash prizes in recognition of outstanding achievements in basic, advanced, and applied research, technology development, and prototype demonstration that have the potential for application to the Nation’s space and aeronautical endeavors in conjunction with, or independent of, the National Aeronautics and Space Administration (in this Act referred to as NASA); 
(3)to carry out a program for tasteful advertising of commercial products and services in conjunction with the Nation’s space and aeronautics endeavors in conjunction with, or independent of, NASA; and 
(4)to encourage private gifts of real and personal property or any income therefrom or other interest therein for the benefit of, or in connection with, the Nation’s aeronautics and space endeavors to include those of the National Aeronautics and Space Administration, its activities and its services. 
(c)Chairperson of the EndowmentThe Endowment shall be headed by a Chairperson, who shall be appointed by the President, by and with the advice and consent of the Senate. Under the supervision and direction of the President, the Chairperson shall be responsible for the exercise of all powers and the discharge of all duties of the Endowment, and shall have authority and control over all personnel and activities thereof. The Chairperson shall not engage in any other business, vocation, or employment while serving as such. 
(d)TermsThe Chairperson shall serve for a term of 4 years and shall be eligible for reappointment. Upon expiration of the chairperson’s term of office the Chairperson shall serve until the Chairperson’s successor shall be appointed.  
(e)DutiesThe Chairperson shall correlate the programs of the Endowment, insofar as practicable, with existing programs of Federal, State, regional, or private groups, and shall develop the programs of the Endowment with due regard to the contribution to the objectives of this section which can be made by other Federal agencies under existing programs. The Chairperson may enter into interagency agreements to promote or assist the space and aeronautics activities of other Federal agencies on a reimbursable or nonreimbursable basis, and may use funds authorized to be appropriated for the purposes of subsection (b) for the costs of such activities.  
(f)Authority of EndowmentIn the performance of carrying out the purposes specified in subsection (b), the Endowment is authorized— 
(1)to make, promulgate, issue, rescind, and amend rules and regulations governing the manner of its operations and the exercise of the powers vested in it by law; 
(2)to appoint and fix the compensation of such officers and employees as may be necessary to carry out the purposes specified in subsection (b), in accordance with civil service laws; and 
(3)to appoint such advisory committees as may be appropriate for purposes of consultation and advice to the Endowment. 
(g)Gifts; devises; bequests 
(1)In generalExcept as provided in subparagraph (2), the Endowment may accept, receive, solicit, hold, administer, and use any gifts, devises, or bequests, either absolutely or in trust, of real or personal property or any income therefrom or other interest therein for the benefit of or in connection with the Nation’s aeronautics and space endeavors to include those of NASA, its activities or its services, including a gift, devise, or bequest that is encumbered, restricted, or subject to beneficial interests of private persons if any current or future interest therein is for the benefit of the Nation’s aeronautics and space endeavors or NASA, its activities or its services. For purposes of this paragraph, an interest in real property includes easements or other rights for preservation, conservation, protection, or enhancement by and for the public of natural, scenic, historic, scientific, educational, inspirational, or recreational resources. 
(2)LimitationThe Endowment may not accept a gift, devise, or bequest which entails any expenditure other than from the resources of the Endowment. 
(3)Property of the United StatesGifts and other transfers made to or for the use of the Endowment shall be regarded as contributions, gifts, or transfers to or for the use of the United States. 
(h)Powers of the Endowment 
(1)ContractThe Endowment, with the advice of NASA and other agencies as appropriate, shall have the power to enter into contracts or grants, to execute instruments, and generally to do any and all lawful acts necessary or appropriate consistent with the purposes of the Endowment specified in subsection (b).  
(2)PaymentNo payment shall be made under this section except upon application therefor which is submitted to the Endowment in accordance with regulations issued and procedures established by the Chairperson. Neither NASA nor any employee thereof is authorized to accept funds from the Endowment. 
(3)Coordination with NASAThe Endowment may utilize the services and facilities of NASA, and such services and facilities may be made available on request to the extent practicable without reimbursement therefor.  
(i)ReportingPromptly at the end of each fiscal year, the Endowment shall transmit to Congress an annual report of its proceedings and activities, including a full and complete statement of its receipts, expenditures, and investments. 
3.Prize Award Program to Encourage Development of Advanced Space and Aeronautical Technologies 
(a)AuthorityThe Chairperson may carry out a program to award cash prizes in recognition of outstanding achievements in basic, advanced, and applied research, technology development, and prototype demonstration that have the potential for application to the performance of the space and aeronautical activities of the National Aeronautics and Space Administration. 
(b)Competition requirementsThe Endowment shall— 
(1)widely advertise prize competitions and use a competitive process for the selection of recipients of prizes under this section.  
(2)make a determination prior to the advertisement required under paragraph (1) if an individual prize might have benefits for private entities within the United States as well as NASA.  
(c)Registration 
(1)In generalThe Endowment shall require potential recipients of prizes to register for any prize competition under the program established under this section, and, as part of the registration process, to assume any and all risks and waive claims against the United States Government and its related entities for any injury, death, damage, loss of property or revenue or profits, whether direct, indirect or consequential, arising from their participation in a competition, whether such injury, death, damage or loss arises through negligence or otherwise, except in the case of willful misconduct. 
(2)Related entityThe term related entity includes a contractor or subcontractor at any tier, a supplier, user, customer, cooperating party, grantee, investigator or detailee. 
(d)LimitationsThe following limitations apply: 
(1)The total amount of cash prizes budgeted in a fiscal year may not exceed $150,000,000. 
(2)No prize competition may result in the award of more than $10,000,000 in cash prizes without the approval of the Chairperson or designee.  
(e)Availability of FundsFunds appropriated for the program authorized by this section shall remain available for 2 years. 
(f)ReportThe Chairperson shall transmit to the Committees on Appropriations and on Commerce, Science, and Transportation of the Senate and to the Committees on Appropriations and on Science of the House of Representatives a report on the administration of the program for that fiscal year. The report shall include— 
(1)the space and aeronautics applications for which cash prizes were awarded;  
(2)the total amount of the cash prizes awarded; and  
(3)the methods used for solicitation and evaluation of submissions, together with an assessment of the effectiveness of those methods. 
4.Orbital demonstration prize authority 
(a)In generalThe Endowment shall carry out a program to award a prize for the demonstration of a space flight vehicle to carry at least 1 person to a minimum altitude of 400 kilometers originating from within the United States or its territories, complete at least 3 complete orbits of the Earth, and return safely to the Earth. It is highly desirable for the space flight vehicle to demonstrate a high degree of reusability for future flights beyond the demonstration flight.  
(b)Additional requirementsIn order to be eligible for the prize described in this section, the space flight vehicle— 
(1)shall be built with the capacity to carry a minimum of 3 persons; 
(2)shall not have been substantially developed under a contract or grant from any foreign or domestic government; 
(3)may use a foreign or domestic space launch vehicle to launch the space flight vehicle to orbit; and 
(4)comply with, or obtain waivers for, all international, national, regional, or local laws or regulations which pertain to the activities described in this section. 
(c)Amount of prizeThe total amount of cash prize for the program described in this section may not exceed $100,000,000. 
5.Authorization of AppropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this Act.  
 
